Exhibit 10.4

HONEYWELL INTERNATIONAL INC.
INCENTIVE COMPENSATION PLAN FOR EXECUTIVE EMPLOYEES
AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2018

 

1. Purpose

 

The purpose of the Honeywell International Inc. Incentive Compensation Plan for
Executive Employees (the “Plan”) is to attract and retain highly qualified
employees, to obtain from each the best possible performance, and to underscore
the importance to such employees of achieving particular business objectives.

 

2. Definitions

 

For the purposes of the Plan, the following terms shall have the following
meanings:

 

2.1 “Board of Directors” means the Board of Directors of Honeywell.     2.2
“Change in Control” means (i) any one person, or more than one person acting as
a group (as defined under Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires
ownership of stock of Honeywell that, together with stock held by such person or
group, constitutes more than 50 percent of the total fair market value or total
voting power of the stock of Honeywell; or (ii) any one person, or more than one
person acting as a group (as defined under Treasury Regulation §
1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of Honeywell possessing 30 percent or more of the total
voting power of the stock of Honeywell; or (iii) a majority of members of the
Board of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors before the date of the appointment or election; or (iv) any
one person, or more than one person acting as a group (as defined in Treasury
Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40 percent of the total gross fair market value of all of the
assets of the Company immediately before such acquisition or acquisitions. For
purposes of subsection (iv), “gross fair market value” means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. The foregoing
subsections (i) through (iv) shall be interpreted in a manner that is consistent
with the Treasury Regulations promulgated pursuant to Section 409A of the Code
so that all, and only, such transactions or events that could qualify as a
“change in control event” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(i) will be deemed to be a Change in Control for purposes of this
Plan.     2.3 “Change in Control Date” means the date on which a Change in
Control occurs.     2.4 “Chief Executive Officer” means the Chief Executive
Officer of Honeywell.     2.5 “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and all regulations, interpretations, and
administrative guidance issued thereunder.

 

2.6 “Committee” means the Management Development and Compensation Committee of
the Board of Directors, or such other committee as the Board of Directors shall
appoint from time to time to administer the Plan and to otherwise exercise and
perform the authority and functions assigned to the Committee under the terms of
the Plan. The Committee shall at all times be comprised solely of two or more
outside directors and shall be “independent” pursuant to the listing
requirements of the NYSE

 

1

Honeywell Internal

 



  (or other such exchange on which the Company’s shares may be listed for
trading) as may be applicable from time to time.     2.7 “Common Stock” means
the common stock of Honeywell.     2.8 “Company” means Honeywell and its
subsidiaries and affiliated entities, as well as their respective successors.  
  2.9 “Corporate Officer” means any Senior Executive Employee who has been
elected by the Board of Directors as an officer of the Company.     2.10
“Employee” means any Senior Executive Employee or Executive Employee who is on
the active salaried payroll of the Company at any time during the Performance
Period for which an Incentive Compensation Award relates.     2.11 “Executive
Employee” means an Employee of the Company who is designated by the Company as
an Executive level employee, other than an Employee designated by the Company as
a Senior Executive Employee.     2.12 “Good Reason” means, without the
Employee’s consent, (a) a material reduction in the Employee’s total cash
compensation opportunity in effect immediately prior to the Change in Control;
(b) the permanent elimination of the Employee’s position, not including a
transfer pursuant to the sale of a facility or line of business, if and only if
the Employee is offered substantially comparable employment with the successor
employer; (c) a material adverse change to the Employee’s position, function,
responsibilities or reporting level, or in the standard of performance required
of the Employee, as determined immediately prior to a Change in Control; (d) a
material change in the geographic location at which the Employee must perform
his or her services from the location the Employee was required to perform such
services immediately prior to a Change in Control; or (e) an action by the
Company that under applicable law constitutes constructive
discharge. Notwithstanding the foregoing, Good Reason shall not be deemed to
have occurred unless the Employee provides written notice to the Company
identifying the event or omission constituting the reason for a Good Reason
termination within ninety (90) days following the first occurrence of such event
or omission. Within thirty (30) days after such notice has been provided to the
Company, the Company shall have to opportunity, but shall have no obligation, to
cure the events or conditions that give rise to a Good Reason termination. If
the Company fails to cure the events or conditions giving rise to
an Employee’s Good Reason termination by the end of the thirty (30) day cure
period, the Employee’s employment shall be terminated effective as of the
expiration of such thirty (30) day cure period unless the Employee has withdrawn
such Good Reason termination notice.     2.13 “Gross Cause” means (i) a fraud
committed against the Company, (ii) the misappropriation of the Company’s
property, (iii) intentional misconduct that is damaging to the Company’s
property or business, or (iv) the commission of a felony.     2.14 “Honeywell”
means Honeywell International Inc., a Delaware corporation.     2.15 “Incentive
Compensation Awards” means cash awards based on the achievement of (i)
short-term business objectives for the Company, as established by the Board of
Directors or the Committee for this purpose for each Performance Period, and
(ii) short-term business objectives for the Company’s operating units, as
established by the Chief Executive Officer for this purpose for each Performance
Period.     2.16 “Performance Period” means the Honeywell fiscal year or such
other period as may be designated by the Committee (not to exceed 18-months)
with respect to which Incentive Compensation Awards may

 

2

Honeywell Internal

 



  be payable under the Plan; provided that no Performance Period shall begin
before the previous Performance Period ends.     2.17 “Section 409A” means
Section 409A of the Code.     2.18 “Senior Executive Employee” means an Employee
of the Company who is designated by the Company as an Executive level employee
(including Corporate Officers) and who is among the 100 highest-paid Executive
level employees of the Company determined solely by reference to base salary as
of the end of the applicable Performance Period.     2.19 “Stub Period” means
the portion of a Performance Period that ends on the Change in Control Date.

 

3. Effective Date     The Plan is hereby amended and restated effective as of
January 1, 2018.  Incentive Compensation Awards for Performance Periods that
begin on or after January 1, 2018 shall be governed by this version of the Plan,
subject to Section 12.  Incentive Compensation Awards for Performance Periods
that began before January 1, 2018 shall be governed by the predecessor versions
of the Plan, as applicable.       4. Amounts Available for Incentive
Compensation Awards     The total maximum amount available and/or individual
maximum amounts for Incentive Compensation Awards for a Performance Period may
be determined by the Committee from time to time.     5. Eligibility for
Incentive Compensation Awards   5.1

General Eligibility Criteria. Only Senior Executive Employees and Executive
Employees shall be eligible for Incentive Compensation Awards under the Plan.
Incentive Compensation Awards to Corporate Officers for any period may be
granted to those Corporate Officers, if any, selected by the Committee. Such
selections, except in the case of the Chief Executive Officer, shall be made
after considering the recommendations of the Chief Executive Officer. The
Committee shall also give consideration to the contribution made by each
Corporate Officer to the achievement of the Company’s established objectives and
such other matters as it shall deem relevant.

 

Incentive Compensation Awards to Senior Executive Employees (other than
Corporate Officers) and Executive Employees for any period may be granted to
those Senior Executive Employees (other than Corporate Officers) and Executive
Employees selected by the Chief Executive Officer, to the extent the authority
to determine Incentive Compensation Awards has been delegated to the Chief
Executive Officer by the Committee with respect to Senior Executive Employees
(other than Corporate Officers). The Chief Executive Officer shall also give
consideration to the contribution made by each such Senior Executive Employee
and Executive Employee to the achievement of the Company’s established
objectives and such other matters as they shall deem relevant.

    6. Determination of Amounts of Incentive Compensation Awards     6.1
Incentive Compensation Award Amounts. Subject to any maximums amounts determined
by the Committee pursuant to Section 4, the amounts of individual Incentive
Compensation Awards to (i) Corporate Officers shall be determined by the
Committee acting in its discretion, (ii) Senior Executive Employees (other than
Corporate Officers) shall be determined by the Chief Executive Officer to the
extent the Committee has delegated that authority to the Chief Executive
Officer, and (iii) Executive Employees shall be determined by the Chief
Executive Officer.  Such determinations shall be made after consideration of
such matters as the Committee or the Chief Executive Officer, as applicable,

 

3

Honeywell Internal

 



  shall deem relevant including, except in the case of an Incentive Compensation
Award for the Chief Executive Officer, the recommendations of the Chief
Executive Officer.     6.2 Calculation of Incentive Compensation Awards. The
performance goal(s) for the Performance Period shall be set by the Committee no
later than 120 days after the start of the Performance Period. If the
performance goals are obtained, Incentive Compensation Awards may be determined
and paid for the Performance Period in accordance with the terms of the Plan.

 

6.3 Certification. No Incentive Compensation Awards shall be paid to Employees
prior to certification by the Committee of the attainment of the performance
goals set by the Committee for the Performance Period to which the Incentive
Compensation Awards relate, and assurances from the Chief Financial Officer that
the Incentive Compensation Awards to be paid do not exceed any maximum amounts
of limits set by the Committee for the Performance Period.

 

7. Form of Incentive Compensation Awards     Incentive Compensation Awards under
the Plan shall be paid in cash.     8. Payment of Incentive Compensation Awards
    8.1 Timing and Eligibility for Payment. Incentive Compensation Awards shall
be paid in full in one lump sum as soon as practicable following the end of the
Performance Period in which the Incentive Compensation Award was earned, but no
later than the 15th day of the third month following the end of the Honeywell
fiscal year in which the Performance Period ended, provided that, except as
otherwise provided in Section 5.2, the recipient Employee is still actively
employed by the Company on the date Incentive Compensation Awards are paid.    
8.2 Deferrals. The Committee may, in its sole discretion, permit Employees to
defer Incentive Compensation Awards in accordance with and subject to the terms
and conditions of the Company’s Deferred Incentive Compensation Plan (the “DIC
Plan”).     9. Recoupment of Incentive Compensation Awards     The Committee
shall have the authority to condition the receipt of an Incentive Compensation
Award upon the execution of an agreement that contains intellectual property,
confidentiality, nonsolicitation and noncompetition covenants (“Protective
Agreement”) in favor of the Company in a form determined by the Committee from
time to time. If any Incentive Compensation Award recipient violates the terms
of the Protective Agreement, the Board of Directors shall have the right to
recoup, and the recipient shall have the obligation to repay, all or part of any
Incentive Compensation Award that is subject to a Protective Agreement.     The
Committee shall also have the authority to recoup, and each recipient shall have
the obligation to repay, all or part of any Incentive Compensation Award paid
under this Plan that may be required to be subject to recoupment under federal
or state laws, Company policy or the listing requirements of the NYSE (or other
such exchange on which the Company’s shares may be listed for trading) as may be
applicable from time to time.     10. Corporate Transactions     10.1 Plan
Termination Triggers. Notwithstanding anything to the contrary in the Plan, in
the event of a Change in Control, this Plan shall terminate as of the Change in
Control Date.     10.2 Incentive Compensation Awards for Stub Period. If a
Change in Control occurs, Employees shall be entitled to an Incentive
Compensation Award for the Stub Period. The amount of such Incentive

 

4

Honeywell Internal

 



  Compensation Awards shall be determined in accordance with the provisions of
Section 6 and in a manner consistent with past practice by treating the Stub
Period as the Performance Period and with the applicable metrics and Incentive
Compensation Awards adjusted, to the extent necessary, to reflect the length of
the Stub Period. The amount of the Incentive Compensation Awards shall be
determined prior to the Change in Control Date and shall be based on the good
faith estimates of the Company’s financial performance for the Stub Period, as
determined by the Committee (as constituted immediately prior to the Change in
Control) with the advice of Honeywell’s independent auditors.     10.3 Payment
of Incentive Compensation Awards. Any Incentive Compensation Award for the Stub
Period shall be paid in full in one lump sum no later than the 15th day of the
third month following the end of the Honeywell fiscal year in which the Stub
Period ended, provided that the recipient Employee is still actively employed by
the Company on the date Incentive Compensation Awards are paid. Notwithstanding
the foregoing, if an Employee is employed by the Company on the Change in
Control Date but not on the date Incentive Compensation Awards are paid because
(i) he or she has been involuntarily terminated other than for Gross Cause, or
(ii) he or she has voluntarily resigned for Good Reason, such Employee shall be
treated for this Section 10 as being employed by the Company on the date
Incentive Compensation Awards are paid.     10.4 Deferred Incentive Compensation
Awards. Notwithstanding anything herein to the contrary, to the extent an
Incentive Compensation Award has been deferred pursuant to Section 8.2, such
Incentive Compensation Award shall be subject to the terms and conditions of the
DIC Plan including, without limitation, with respect to change in control
events.     11. Power and Authority of the Committee and the Chief Executive
Officer     11.1 Plan Administration. The Plan shall be administered by the
Committee, which shall have full power and authority (i) to prescribe, amend and
rescind rules and procedures relating to the Plan; (ii) subject to the
provisions of this Plan, to delegate to one or more officers of the Company some
or all of its authority under the Plan; (iii) to employ such legal counsel,
independent auditors and consultants as it deems desirable for the
administration of the Plan and to rely upon any opinion or computation received
therefrom; and (iv) to make all determinations, and to formulate such
procedures, as may be necessary or advisable in the opinion of the Committee for
the administration of the Plan.     11.2 Plan Construction and Interpretation.
The Committee shall have full power and authority to construe and interpret the
Plan.     11.3 Determinations of Committee and Chief Executive Officer Final and
Binding. All determinations by the Committee in carrying out and administering
the Plan and in construing and interpreting the Plan shall be made in the
Committee’s sole discretion and shall be final, binding and conclusive for all
purposes and upon all persons interested herein. The Committee or the Chief
Executive Officer’s decisions regarding the amount of each Incentive
Compensation Award, as applicable, shall be final, binding and conclusive for
all purposes and need not be consistent among Employees.     11.4 Liability of
Committee and Chief Executive Officer. Neither the Committee (or its delegates)
nor the Chief Executive Officer shall be liable for any action or determination
made in good faith with respect to the Plan or any Incentive Compensation Award,
and the members of the Committee (and its delegates) and the Chief Executive
Officer shall be entitled to indemnification and reimbursement in the manner
provided in the Company’s Articles of Incorporation or its By-laws, as
applicable, in each case as amended and in effect from time to time. In the
performance of its responsibilities with respect to the Plan, the Committee and
the Chief Executive Officer shall be entitled to rely upon information and
advice furnished by the Company’s officers and employees, the Company’s
accountants, the Company’s legal counsel or any other person the Committee and
the Chief Executive Officer deem

 

5

Honeywell Internal

 



  necessary, and neither the Committee nor the Chief Executive Officer shall be
liable for any action taken or not taken in good faith reliance upon any such
advice.     11.5 Section 409A Limitation. Notwithstanding anything contained
herein to the contrary, any discretionary authority that the Board of Directors,
the Committee or the Chief Executive Officer may have pursuant to the Plan shall
not be applicable to an Incentive Compensation Award that is subject to Section
409A to the extent such discretionary authority will contravene Section 409A.  
  12. Amendment and Termination of the Plan     Subject to applicable laws,
rules and regulations, the Board of Directors or the Committee shall have the
right at any time to amend, suspend, discontinue or terminate the Plan;
provided, however, that no such action shall be effective without approval by
the shareowners of Honeywell to the extent necessary to comply with applicable
laws, including applicable rules of a stock exchange on which the Company’s
shares are traded. Moreover, (i) no amendment of the Plan shall operate to annul
or diminish, without the consent of the Employee, an Incentive Compensation
Award already made hereunder, and (ii) no amendment shall adversely affect an
Employee’s entitlement to an Incentive Compensation Award for the Stub Period
after a Change in Control.     13. Miscellaneous     13.1 Section 409A. The Plan
is intended to comply with the requirements of Section 409A and the regulations
promulgated thereunder, and the provisions hereof shall be interpreted in a
manner that satisfies such requirements, to the extent permitted by law. All
Incentive Compensation Awards granted hereunder are intended to be excluded from
coverage under Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(4)’s
“short-term deferral” rule unless, and only to the extent that, a deferral
election is made pursuant to Section 8.2. If any provision of the Plan would
otherwise frustrate or conflict with this intent or could cause any Incentive
Compensation Award to be subject to taxes, interest or penalties under Section
409A, the Board of Directors may amend the Plan to the extent necessary to (i)
comply with Section 409A, (ii) avoid the imposition of taxes, interest and
penalties under Section 409A, and/or (iii) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A; provided however, that such amendment shall not
result in additional cost to the Company and provided further that nothing
herein shall require the Company to provide any Employee with any gross-up for
any tax, interest or penalty incurred by the Employee under Section 409A.    
13.2 Other Compensation Plans. Nothing contained in the Plan shall prohibit the
Company from granting special performance or recognition awards under such
conditions, and in such form and manner as it sees fit, to Employees (including
Senior Executive Employees) for meritorious service of any nature. In addition,
nothing contained in the Plan shall preclude or limit the ability of the Company
to establish other incentive compensation plans providing for the payment of
incentive compensation to Employees (including Senior Executive Employees).
Notwithstanding the foregoing provisions of this Section 13.2, no Employee shall
participate in more than one incentive compensation plan for the same
Performance Period unless such participation is communicated to the Employee by
the Company in writing.

 

13.3 Plan Expenses. All expenses and costs in connection with the operation of
the Plan shall be borne by the Company and no part thereof shall be charged
against the Incentive Compensation Awards or to the Employees.     13.4
Withholding. All Incentive Compensation Awards under the Plan are subject to
withholding, where applicable, for federal, state and local taxes.

 

6

Honeywell Internal

 



13.5 No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking or not taking any corporate action,
whether or not such action could have an adverse effect on any Incentive
Compensation Awards made under the Plan. No Participant, beneficiary or other
person shall have any claim against the Company as a result of any such action.
    13.6 Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the payment of any Incentive Compensation
Award, nothing contained herein shall give any Participant any rights that are
greater than those of a general creditor of the Company.     13.7 Severability.
If any provision of this Plan is held unenforceable, the remainder of the Plan
shall continue in full force and effect without regard to such unenforceable
provision and shall be applied as though the unenforceable provision were not
contained in the Plan.     13.8 Governing Law. The Plan and all actions taken
thereunder shall be governed by and construed in accordance with and governed by
the laws of the State of New Jersey.     13.9 No Rights to Incentive
Compensation Awards or Employment. This Plan is not a contract between the
Company and an Employee. No Employee shall have any claim or right to receive
Incentive Compensation Awards under the Plan. Nothing in the Plan shall confer
upon any employee of the Company any right to continued employment with the
Company or interfere in any way with the right of the Company to terminate the
employment of any of its employees, in accordance with the laws of the
applicable jurisdiction, at any time, with or without cause, including, without
limitation, any individual who is then an Executive Employee or Senior Executive
Employee under the Plan.

 

7

Honeywell Internal

 